Citation Nr: 0407178	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  98-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In April 2001, the case was remanded to the 
RO for further development.  The case has been returned to 
the Board.


REMAND

The Board observes that the supplemental statement of the 
case provided to the veteran and his representative in 
October 2003 indicates that the veteran was examined by VA on 
September 24, 2003.  However, copies of the examination 
reports were not associated with the record certified to the 
Board for appellate review.  As a result, the Board cannot 
adjudicate this claim based on an incomplete record.  See 
Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the appellant and by the evidence of 
record.)  Therefore, the RO should undertake to locate the 
veteran's examination reports prior to appellate review or 
otherwise fulfill its duty to assist

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The case is therefore REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should secure copies of the 
veteran's examinations, reportedly, 
undertaken in September 2003.  Once 
received, they are to be associated with 
the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




